DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-16, 18-21 and 23-26 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bresler et al. (US 20150287223).
Regarding claim 1, Bresler teaches an emission imaging device comprising:
an emission imaging scanner including radiation detectors for acquiring emission imaging data (para 23);
an electronic data processing device programmed to reconstruct emission imaging data acquired by the emission imaging scanner to generate a reconstructed image by executing a constrained optimization program that is constrained by an image variability constraint ||T(u)|| < t0 in which t0 is an image variability constraint parameter, u is the reconstructed image at a current iteration of the constrained optimization program, T(u) is a sparsifying image transform, and || ••• || is a norm that outputs a strictly positive scalar value for the transformed image T(u) (para 34-36); and
a display device connected to display the reconstructed image.
Regarding claim 2, Bresler teaches the norm || ••• || is the image total variation norm || ••• || TV. (para 34-36)
Regarding claim 3, Bresler teaches the sparsifying image transform is T(u) is a wavelet, curvet, or Fourier transform (para 37).
-1u where g is a Gaussian blurring matrix (para 34).
Regarding claim 5, Bresler teaches the image variability constraint is an image total variation constraint || f || TV < t0 in which t0 is a total variation constraint parameter and f is a latent image defined by u = gf where g is a Gaussian blurring matrix which is not an identity matrix (para 39).
Regarding claim 6, Bresler teaches the Gaussian blurring matrix g is defined by a Gaussian function whose unit of standard deviation is defined in terms of image voxel size (par 34).
Regarding claim 7, Bresler teaches the constrained optimization program has the form:
u* = argmin D(gm, g(u)) subject to ||T(u)|| < t0 and [T(u)]j > 0
where gm denotes the emission imaging data, g(u) denotes a data model of the emission imaging scanner that transforms the reconstructed image u at the current iteration of the constrained optimization program into emission imaging data, D(gm, g(u)) denote a measure of data fidelity between the gm and g(u) and [T(u)]j > 0 is a positivity constraint (para 34-36).
Regarding claim 8, Bresler teaches the constrained optimization program has the form:
u* = argminD(gm,g(u)) subject to ||f||TV <= t0 and fj >= 0
where gm denotes the emission imaging data, g(u) denotes a data model of the emission imaging scanner that transforms the reconstructed image u at the current iteration of the constrained optimization program into emission imaging data, D(gm, g(u)) denote a measure of data fidelity between the gm and g(u), ||T(u)|| < t0 is an image total variation constraint in which t0 is a total variation constraint parameter, f is a latent image defined by u = gf where g is Gaussian blurring matrix which is not a identity matrix and >= 0 is a positivity constraint (para 34-36).
Regarding claim 10, Bresler teaches the emission imaging scanner (40) is a positron emission tomography (PET) scanner, a time-of-flight positron emission tomography (TOF-PET) scanner, or a single photon emission computed tomography (SPECT) gamma camera (para 23).

Regarding claim 12, Bresler teaches the electronic data processing device (40) is further programmed to set up the constrained optimization program prior to its execution including selecting the image variability constraint parameter t0 at least in part using a look-up table associating different values for t0 to different clinical tasks (para 39+).
Regarding claim 13, Bresler teaches the electronic data processing device (40) is further programmed to set up the constrained optimization program prior to its execution including selecting the image variability constraint parameter t0 at least in part based on a data quantity of the acquired emission imaging data (para 39+).
Regarding claim 14, Bresler teaches an emission imaging method comprising: acquiring emission imaging data gm for a subject using an emission imaging scanner (40) including radiation detectors (44);
reconstructing the emission imaging data to generate a reconstructed image by executing the optimization program:
u* = argmin D (gm, g(u))
where g(u) denotes a data model of the emission imaging scanner that transforms the reconstructed image u at the current iteration of the optimization program into emission imaging data and D(gm, g(u)) denote a measure of data fidelity between the gm and g(U);
during the reconstructing, constraining each iteration of the optimization program by an image variability constraint ||T(u)|| < t0 in which t0 is an image variability constraint parameter, T(u) is a sparsifying image transform, and || ••• || is a norm that outputs a strictly positive scalar value for the transformed image T(u); and displaying the reconstructed image on a display device (para 34-37).
Regarding claim 15, Bresler teaches during the reconstructing, further constraining each iteration of the optimization program by the positivity constraint [T(u)]y >= 0 (para 34-37).

Regarding claim 18, Bresler teaches after the displaying, receiving a user input indicating an updated value forthe image variability constraint parameter t0; executing further iterations of the optimization program to generate an updated reconstructed image with each further iteration of the optimization program constrained by the image variability constraint ||T(u)|| < <t0 using the updated value for the image variability constraint parameter t0; and displaying the updated reconstructed image on the display device (para 34-37).
Regarding claim 19, Bresler teaches positron emission tomography (PET) imaging device comprising:
a PET scanner including an annular ring of radiation detectors for acquiring PET imaging data;
an electronic data processing device programmed to reconstruct PET imaging data acquired by the PET scanner to generate a reconstructed image by executing a constrained optimization program:
u* = argmin D (gm,g(u)) subjectto ||f||tv <= t0 and f >= 0
where g(u) denotes a data model of the PET scanner that transforms the reconstructed image u at the current iteration of the constrained optimization program into emission imaging data, D(gm, g(u)) denotes a measure of data fidelity between the gm and g(u), | |f |\TV < =t0 is an image total variation constraint in which t0 is a total variation constraint parameter and f is a latent image defined by u = gf where g is a blurring matrix which is not an identity matrix, and fj >= 0 is a positivity constraint; and a display device connected to display the reconstructed image (para 34-37).
Regarding claim 20, Bresler teaches the blurring matrix Q is a Gaussian blurring matrix (para 34-37).
Regarding claim 21, Bresler teaches the Gaussian blurring matrix Q is defined by a Gaussian function whose unit of standard deviation is defined in terms of image voxel size (para 34-37).

Regarding claim 24, Bresler teaches the annular ring of radiation detectors of the PET scanner has a sparse configuration in which some detectors of a regular pattern of detectors are omitted (see above).
Regarding claim 25, Bresler teaches the electronic data processing device is further programmed to set up the constrained optimization program prior to its execution including selecting the total variation constraint parameter t0 at least in part using a look-up table associating different values for t0 to different clinical tasks (para 39+).
Regarding claim 26, Bresler teaches the electronic data processing device is further programmed to set up the constrained optimization program prior to its execution including selecting the total variation constraint parameter t0 at least in part based on a data quantity of the acquired PET imaging data.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 17 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bresler in view of Knoll et al. (US 20150310653).
Regarding claim 9, Bresler fails to teach  D(gm, g(u)) is the Kullback-Leibler divergence.
Knoll teaches a Kullback-Leibler divergence.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide X of method with the Kullback-Leibler divergence as taught by Knoll, since it would provide better image data.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494.  The examiner can normally be reached on M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOON K SONG/Primary Examiner, Art Unit 2884